DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The application is now in condition for allowance. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Lukas Baldridge on 1/4/2022.
The application has been amended as follows: 

Regarding claim 53:
Line 2 is amended to -wherein the plurality of cylinders includes six cylinders, including a third, fourth, fifth and sixth cylinder,-.

Regarding claim 58:
a second exhaust rocker arm-.

Allowable Subject Matter
Claims 1, 8-10, 13-14, 47-53, 56, 58-62 and 66-69 is/are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1, 8-10, 13-14, 47-53, 56, 58-62 and 66-69 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “wherein (i) the first intake rocker arm operates in one of a late intake valve closing mode (LIVC) and an early intake valve closing mode (EIVC), where the first intake rocker arm is configured to one of open and close the first intake valve at a different time compared to the second intake valve, and (ii) the first exhaust rocker arm operates in a cylinder deactivation mode when the first intake rocker arm operates in one of the LIVC mode and EIVC mode” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1; 
the prior art of record does not teach “wherein the rocker arm set selectively and alternatively operates in (i) a first mode wherein the first intake rocker arm operates in the LIVC mode while the first exhaust rocker arm operates in the cylinder deactivation mode; and (ii) a second mode wherein the third intake rocker arm operates in the EIVC mode while the first exhaust rocker arm operates in the cylinder deactivation mode: and providing only a single 
the prior art of record does not teach “wherein the rocker arm set selectively and alternatively operates in (i) a first mode wherein the first intake rocker arm operates in the LIVC mode while the first exhaust rocker arm operates in the cylinder deactivation mode; and (ii) a second mode wherein the third intake rocker arm operates in the EIVC mode while the first exhaust rocker arm operates in the cylinder deactivation mode: and providing only a single exhaust rocker arm on each cylinder of the plurality of cylinders” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 66; and
the prior art of record does not teach “wherein the rocker arm set selectively and alternatively operates in (i) a first mode wherein the first intake rocker arm operates in the LIVC mode while the first exhaust rocker arm operates in the cylinder deactivation mode; and (ii) a second mode wherein the third intake rocker arm operates in the LIVC mode while the first exhaust rocker arm operates in the cylinder deactivation mode” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 68.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WESLEY G HARRIS/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PATRICK HAMO/Primary Examiner, Art Unit 3746